Citation Nr: 1342160	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  05-14 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim for service connection for a heart disability. 

2.  Whether new and material evidence was received sufficient to reopen a claim for service connection for a bilateral foot disability. 

3.  Whether new and material evidence was received sufficient to reopen a claim for service connection for a bilateral shin disability. 

4.  Whether new and material evidence was received sufficient to reopen a claim for service connection for a bilateral forearm disability, claimed as bilateral carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1999. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was before the Board in December 2010 when, in pertinent part, these issues were remanded for additional development.

The December 2010 Board remand also directed the RO to issue a statement of the case for the issues of entitlement to increased ratings for chronic cervical spine strain and surgical scars.  In July 2013, the RO issued this statement of the case.  The Veteran did not timely perfect an appeal as to these increased rating issues.  As such, the issues are not in appellate status. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include an October 2013 Informal Hearing Presentation and VA treatment records dated from May 2007 to February 2012.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  An unappealed December 1999 rating decision (in pertinent part) denied the Veteran's claims of entitlement to service connection for a heart disability, a bilateral foot disability, a bilateral shin disability and a bilateral forearm disability.

2.  Evidence received subsequent to the December 1999 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims of service connection for a heart disability, a bilateral foot disability, a bilateral shin disability and/or a bilateral forearm disability.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision that denied the Veteran's claims of entitlement to service connection for a heart disability, a bilateral foot disability, a bilateral shin disability and a bilateral forearm disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the December 1999 rating decision is not new and material, and the Veteran's claims of entitlement to service connection for a heart disability, a bilateral foot disability, a bilateral shin disability and a bilateral forearm disability are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claims to reopen, by correspondence dated in February 2012 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman, supra.  The February 2012 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening claims.  That letter also explained to the Veteran the evidence needed to reopen the claims.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the claimant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim.  See July 2013 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that all available STRs and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinions or examinations is necessary.  VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Heart Disability

The Veteran originally filed his claim of entitlement to service connection for a heart disability (claimed as palpitations) in May 1999.  In a December 1999 rating decision, the Veteran was denied entitlement to service connection for heart disability; the RO stated (in pertinent part) that although STRs show complaints of palpitations, no chronic disability had been diagnosed during service or thereafter.  The Veteran did not appeal this decision.

The evidence of record at the time of the December 1999 rating decision included the Veteran's STRs, which show that the Veteran was seen with complaints of heart palpitations but do not show that any heart disability was diagnosed during service.  Post-service medical records shows that the Veteran underwent VA examinations in 1999; however, no heart disability related to service was diagnosed.  The claim was denied because there was no current heart disability.

Regarding the instant claim to reopen, evidence received subsequent to the December 1999 rating decision includes the Veteran's STRs and post-service VA and private treatment records and examination reports dated from 1999 to 2012.  This medical evidence is either duplicative of the evidence previously considered or pertains to disabilities not herein at issue.  None of the medical evidence shows that the Veteran has a current heart disability related to his military service.  Indeed, in January 2008 the Veteran underwent heart function studies, but no diagnosis of a heart disability or disease was rendered.  While the Veteran now carries a diagnosis of hypertension, no appeal concerning hypertension is before the Board.

Also of record are the Veteran's statements dated from 2004, wherein the Veteran essentially stated that he has a heart disability that was incurred in service or is related to service-connected thoracic spine disability.  As was noted above, the medical evidence of record does not indicate the Veteran has a heart ailment.  To the extent the Veteran asserts otherwise, the Board notes that the Veteran is only competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, no medical or other competent evidence was submitted to support these allegations.  The Veteran is a layperson, and lacks medical training and expertise to render a competent opinion on a matter, such as the existence and etiology of a current disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).  Moreover, the Veteran's general assertion that he currently has a heart disability related to service is not new evidence as this statement is essentially duplicative of the assertion made when his claim was denied in 1999.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in December 1999 is not new and material, and reopening of service connection for a heart disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.

B.  Bilateral Foot Disability

Here, a December 1999 rating decision denied service connection for bilateral foot disability. The RO essentially concluded that the Veteran's foot disability, pes planus, was a congenital or developmental defect and therefore not subject to service connection.  The Veteran did not appeal this decision.

At the time of the December 1999 rating decision, the evidence of record included STRs, which note findings of pes planus at enlistment.  The record also included VA examination reports dated in 1999 which also note findings of pes planus.

Regarding the instant claim to reopen, evidence received subsequent to the December 1999 rating decision include the Veteran's STRs, and post-service VA and private treatment records and examination reports dated from 1999 to 2012.  This medical evidence is either duplicative of the evidence previously considered or pertains to disabilities not herein at issue.  While the post-service medical evidence shows the Veteran's ongoing complaints and treatment for foot pain, none of the medical evidence shows that the Veteran has a current foot disability (other than congenital pes planus) related to his military service.  Therefore, the additional medical evidence submitted is not material. 

Also of record are the Veteran's statements dated from 2004 to 2012, wherein the Veteran essentially stated that he has a foot disability related to his military service.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr, supra; Washington, supra.  The Board notes, however, that the Veteran's assertions and statements concerning his alleged foot disability were recorded during the prior denial.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in December 1999 is not new and material, and reopening of service connection for a bilateral foot disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claim, the appeal is denied.

C.  Bilateral Shin Disability

A December 1999 rating decision denied service connection for a bilateral shin disability (shin splints).  The RO stated that although STRs show complaints of shin pain, no chronic disability had been diagnosed during service or thereafter.  The Veteran did not appeal this decision.

The evidence of record at the time of the December 1999 rating decision included the Veteran's STRs which show that the Veteran was seen with complaints of acute shin pain but do not show that any chronic shin disability was diagnosed during service.  Post-service medical records shows that the Veteran underwent VA examinations in 1999; however, no shin disability related to service was diagnosed.

Regarding the instant claim to reopen, evidence received subsequent to the December 1999 rating decision includes the Veteran's STRs and post-service VA and private treatment records and examination reports dated from 1999 to 2012.  This medical evidence is either duplicative of the evidence previously considered or pertains to disabilities not herein at issue.  None of the medical evidence shows that the Veteran has a current shin disability related to his military service.  Therefore, the additional medical evidence submitted is not material. 

Also of record are the Veteran's statements dated from 2004, wherein the Veteran essentially stated that he has a shin disability related to his military service.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr, supra; Washington, supra.  The Board notes, however, that the Veteran's assertions and statements concerning his alleged shin disability were recorded during the prior denial.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in December 1999 is not new and material, and reopening of service connection for a bilateral shin disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claim, the appeal is denied.

D.  Bilateral Forearm Disability

A December 1999 rating decision denied service connection for a bilateral forearm disability. The RO essentially concluded that the Veteran's STRs were negative for any diagnosis related to a knee disability. The Veteran did not appeal these decisions.

The evidence of record at the time of the December 1999 rating decision included the Veteran's STRs which show that the Veteran was seen with complaints of acute left arm pain but do not show that any chronic forearm disability was diagnosed during service.  Post-service medical records shows that the Veteran underwent VA examinations in 1999; however, no forearm disability related to service was diagnosed.

The Veteran submitted the instant claim to reopen in May 2004, characterizing the disability as bilateral CTS.  Evidence received subsequent to the December 1999 rating decision includes the Veteran's STRs and post-service VA and private treatment records and examination reports dated from 1999 to 2012.  This medical evidence is either duplicative of the evidence previously considered or pertains to disabilities not herein at issue.  None of the medical evidence shows that the Veteran has a current forearm disability (including CTS) related to his military service.  Therefore, the additional medical evidence submitted is not material. 

Also of record are the Veteran's statements dated from 2004, wherein the Veteran essentially stated that he has a forearm disability related to his military service.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr, supra; Washington, supra.  The Board notes, however, that the Veteran's assertions and statements concerning his alleged forearm disability were recorded during the prior denial.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in December 1999 is not new and material, and reopening of service connection for a bilateral forearm disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claim, the appeal is denied.






								[Continued on Next Page]

ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a heart disability is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a bilateral foot disability is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a bilateral shin disability is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a bilateral forearm disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


